Case 1:17-cv-01731-JRS-MPB Document 48 Filed 10/09/18 Page 1 of 2 PageID #: 758




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 KRYTIERE CHANEL WILKINS,

 Plaintiff,                                            Case No. 2:17-cv-01731-JRS-MPB

         v.

 MED-1 SOLUTIONS, LLC,

 Defendant.


                                    NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that KRYTIERE CHANEL WILKINS (“Plaintiff”), hereby

 notifies the Court that the Parties have settled all claims between them in this matter and are in

 the process of completing the final closing documents and filing the dismissal. The Parties

 anticipate this process to take no more than 60 days and request that the Court retain jurisdiction

 for any matters related to completing and/or enforcing the settlement. The Parties propose to file

 a stipulated dismissal with prejudice with 60 days of submission of this Notice of Settlement and

 pray the Court to stay all proceedings until that time.

 Respectfully submitted this 9th day of October 2018.

                                                             Respectfully submitted,

                                                             s/ Nathan C. Volheim
                                                             Nathan C. Volheim
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S Highland Ave, Suite 200
                                                             Lombard, IL 60148
                                                             (630) 575-8181
                                                             nvolheim@sulaimanlaw.com
                                                             Attorney for Plaintiff




                                                   1
Case 1:17-cv-01731-JRS-MPB Document 48 Filed 10/09/18 Page 2 of 2 PageID #: 759




                                   CERTIFICATE OF SERVICE

           I hereby certify that I today caused a copy of the foregoing document to be electronically

 filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

 record.


                                                               s/ Nathan C. Volheim_____
                                                               Nathan C. Volheim




                                                   2
